ASSETMARK FUNDS ASSETMARK INTERNATIONAL EQUITY FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 12/11/06 Symrise AG 83,800 81,030,358 UBS Investment Bank Dresdner Kleinwort, Deutsche Bank, UBS Investment Bank, Citigroup, HSBC, Trinkaus & Burkhardt, Bank Vontobel AG, NORD/LB, Sal. Oppenheim Jr. & Cie., Kommandltgesellschaft auf Aktein ASSETMARK FUNDS ASSETMARK CORE PLUS FIXED INCOME FUND REGISTRATION # 811-10267 ATTACHMENT 770 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 07/27/06 American Express Company 250,000 750,000,000 Citigroup Goldman Sachs & Co, Citigroup, JP Morgan, DB Securities, Wachovia Securities, CSFB 10/18/06 Southern Union Company 300,000 600,000,000 CSFB Goldman Sachs & Co, CSFB, Lehman Brothers, Merrill Lynch 11/01/06 Idear Inc. 375,000 2,850,000,000 JP Morgan Goldman Sachs & Co, Bear Stearns, JP Morgan, BOA Securities, Barclays Capital, Citigroup, ABN Amro, CSFB, Greenwich Capital Markets, Lehman Brothers, Merrill Lynch, Mitsubishi UFJ Securities, Morgan Stanley, RBC Capital Markets, UBS Securities, Wachovia S 11/08/06 Time Warner Inc. 275,000 1,000,000,000 BOA Securities Goldman Sachs & Co, BOA Securities, Barclays Capital, BNP Paribas, RBS Greenwich Capital, ABN Amro, Calyon, Citigroup, Daiwa Securities SMBC Europe, DB Securities, Dresdner Kleinwort, HSBC, Mizuho International, Scotia Capital, Wachovia Securities, Bear S 11/08/06 Time Warner Inc. 325,000 1,000,000,000 BOA Securities Goldman Sachs & Co, BOA Securities, Barclays Capital, BNP Paribas, RBS Greenwich Capital, ABN Amro, Calyon, Citigroup, Daiwa Securities SMBC Europe, DB Securities, Dresdner Kleinwort, HSBC, Mizuho International, Scotia Capital, Wachovia Securities, Bear S 11/09/06 HCA Inc. 375,000 1,000,000,000 Citigroup Goldman Sachs & Co, BOA Securities, Citigroup, DB Securities, JP Morgan, Merrill Lynch, Wachovia Securities 12/06/06 Washington Mutual 300,000 500,000,000 Morgan Stanley Goldman Sachs & Co, CSFB, Lehman Brothers, Morgan Stanley, Keefe Bruyette & Woods, UBS Securities 03/26/07 Chubb Corp. 475,000 1,000,000,000 Citigroup Godman Sachs & Co, Citigroup, CSFB, Lehman Brothers, BOA Securities, BNY Capital Markets, JP Morgan, Merrill Lynch, Wachovia Securities
